[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                     FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                            FEBRUARY 5, 2008
                               No. 07-12358                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                   D. C. Docket No. 06-00518-CR-T-27-EAJ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

JAVIER MARTINEZ,
 a.k.a. Victor Manuel
                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                              (February 5, 2008)

Before DUBINA, PRYOR and FAY, Circuit Judges.

PER CURIAM:

     Howard Anderson, an Assistant Federal Public Defender and appointed
counsel for Javier Martinez, has filed a motion to withdraw on appeal supported by

a brief prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no issues of arguable merit,

counsel’s motion to withdraw is GRANTED and Martinez’s conviction and

sentence are AFFIRMED.




                                          2